Claims 1-13 have been canceled.  Claims 14-31 are still at issue and are present for examination.
Applicants' arguments filed on 1/11/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 30 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 12/11/19 and 1/17/20.
Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 (upon which claims 15-29 depend) is indefinite in the recitation of “a catalytic amount”  and  “a 
Applicants argue that the phrases “a catalytic amount”  and  “a stoichiometric amount” are employed to indicate the relative amounts of the components and a person or ordinary skill in the art would understand that a catalytic amount is less than a stoichiometric amount.  However, this is not persuasive as the recitation of “stoichiometric amount is unclear for the reasons presented previously.  Thus even if a skilled artisan would understand a catalytic amount to be less than this, the terms are unclear as the amounts encompassed within a stoichiometric amount are also unclear.  Furthermore, it is not clear if any amount less than a “stoichiometric amount” is encompassed by a catalytic amount or if a catalytic amount must be less by a particular amount (i.e., at least 50%, at last 75%, etc.?).
Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Applicants argue that the field of reductases was well known at the time of filing of the present application and an ordinary artisan would recognize that the inventors had possession of the claimed invention.  However, this is not persuasive as though the art teaches many thiol group bearing amino acid or peptides, reductases, and cofactors, the recited methods require these three components to interact such that the reductase can reduce the disulfide in the presence of the cofactor yet for most known thiol group bearing amino acid or peptides there is no known reductase which is capable of reducing the disulfide and each particular reductase requires a specific cofactor such that one could not merely select any known cofactor for use in the methods with any reductase.  In is particularly noted that for the specifically claimed group of thiol group bearing amino acid or peptides of claims 19 and 28 there is no described reductase capable of using homocysteine and for the specifically recited group of cofactors of claims 27 and 28 there are no described reductases of a thiol group bearing amino acid or peptide that utilize a flavinic cofactor.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-17 and 19-27 are rejected under 35 U.S.C. 103 as obvious over Honda.  The rejection is explained in the previous Office Action. 
The portion of the previous rejection made 35 U.S.C. 102(a)(1) as anticipated by Honda is withdrawn as Honda et al. does not specify the order in which the components of the reaction for the reduction of TATD are added.  However, a skilled artisan would readily understand that any one of the necessary components can be added last to initiate the reaction and thus a skilled artisan would have found it obvious to first combine all of the TATD, glutathione, erythrocyte hemolysate as a source of glutathione reductase and NADP+ and then start the reaction by the addition of the G6P as the G6P is one of the necessary components of the reaction.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being 
Applicants argue that the claims of US Patent 10,563,235 include a step of “adding a precursor of L-methionine and converting the precursor by reaction with the methyl mercaptan formed in 9b) to produce methionine while the claims of the instant application are directed to the preparation of a mecaptan of formula R-SH from a disulfide of formula R-S-S-R’.  However, this is not persuasive as the instant method does not exclude the presence of additional steps such as are present in the method of the patented claims as the claims clearly recite a method comprising the recited steps.  All of these steps are present in the patented claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652